Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Interim Consolidated Financial Statements September 30, 2009 (Unaudited) GENOIL INC. Index to Interim Consolidated Financial Statements Three and nine months ended September 30, 2009 Page FINANCIAL STATEMENTS Interim Consolidated Balance Sheets 1 Interim Consolidated Statements of Loss and Deficit 2 Interim Consolidated Statements of Cash Flows 3 Notes to Interim Consolidated Financial Statements 4 - 15 Responsibility for Financial Statements The interim consolidated financial statements of Genoil Inc. have been prepared by and are the responsibility of the Company's management. They include the selection of appropriate accounting principles, judgments and estimates necessary to comply with Canadian generally accepted accounting principles. The auditors of Genoil Inc. have not performed a review of these unaudited interim consolidated financial statements. Interim Consolidated Balance Sheets September 30, 2009 and December 31, 2008 (Unaudited) C$ C$ September December (Unaudited) (Audited) 2008 ASSETS CURRENT Cash and cash equivalents $ 122,476 $ 446,891 Receivables 10,499 Prepaid expenses and deposits (Note 3) 211,489 668,879 PROPERTY, PLANT AND EQUIPMENT 2,172,000 INTANGIBLE ASSETS 2,092,844 $ 4,346,205 $ 4,933,723 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT Accounts payable and accrued liabilities $ 650,219 $ 972,319 Due to related parties (Note 5) 254,051 Convertible Notes - current portion (Note 4) 1,135,639 Due to Investors 121,800 2,483,809 CONVERTIBLE NOTES (Note 4) 155,199 2,639,008 SHAREHOLDERS' EQUITY Share capital (Note 6) 51,077,866 Contributed surplus (Note 7) 14,106,075 Accumulated deficit (62,889,226) 2,294,715 $ 4,346,205 $ 4,933,723 SUBSEQUENT EVENTS (Note 10) GOING CONCERN (Note 2) APPROVED BY THE BOARD /signed/ D.K. Lifschultz D.K. Lifschultz - Director /signed/ T. Bugg T. Bugg - Director See notes to consolidated financial statements 1 GENOIL INC. Interim Consolidated Statements of Loss and Deficit Three and nine months ended September 30 (Unaudited) C$ C$ C$ C$ Quarter 3 Quarter 3 Year to date Year to date 2008 2008 REVENUES $ - $ - $ - $ 36,109 EXPENSES Administrative expenses 830,569 2,968,420 Stock-based compensation 987,291 2,684,064 Amortization 124,028 371,293 Accretion (Note 4) 4,147 12,441 Development expenses 24,044 354,612 Interest 46,969 263,008 Foreign exchange gain/loss (46,184) (46,889) LOSS FROM OPERATIONS 1,970,864 6,606,949 OTHER INCOME 2,271 4,888 LOSS BEFORE OTHER EXPENSES (1,968,593) (6,565,952) OTHER EXPENSES Impairment of assets - 39,945 - 39,945 NET LOSS (2,008,538) (6,605,897) DEFICIT - BEGINNING OF PERIOD (59,719,412) (55,122,053) DEFICIT - END OF PERIOD $ $ (61,727,950) $ (66,561,206) $ (61,727,950) Loss per share $ (0.01) $ (0.01) $ (0.01) $ (0.01) See notes to consolidated financial statements 2 GENOIL INC. Interim Consolidated Statements of Cash Flows Three and nine months ended September 30 (Unaudited) C$ C$ C$ C$ Quarter 3 Quarter 3 Year to date Year to date 2008 2008 OPERATING ACTIVITIES Net loss $ (809,779) $ (2,008,538) $ (3,671,981) $ (6,605,897) Items not affecting cash: Amortization 124,028 371,293 Accrued interest 37,123 106,532 Impairment of assets - 39,945 - 39,945 Accretion convertible notes 4,147 12,441 Stock-based compensation 987,291 2,684,064 (816,004) (3,391,622) Changes in non-cash working capital: Receivables (4,605) 64,241 Accounts payable and accrued liabilities (151,277) (580,818) Prepaid expenses and deposits (43,371) 27,032 Due to Investors (681,069) - (880,322) (489,545) Used by operating activities (1,696,326) (3,881,167) INVESTING ACTIVITY Purchase of equipment - (14,098) Used by investing activity - (14,098) FINANCING ACTIVITIES Advances from (to) related parties (733,799) (86,839) Options and warrants exercised - - - Shares issued - 2,569,487 - 4,554,905 From financing activities 1,835,688 4,468,066 INCREASE (DECREASE) IN CASH FLOW 139,362 572,801 Cash - beginning of period 585,125 151,687 CASH - END OF PERIOD $ 122,476 $ 724,487 $ 122,476 $ 724,488 CASH FLOWS SUPPLEMENTARY INFORMATION Interest paid $ 3,587 $ 9,098 $ 6,228 $ 20,573 Income taxes paid $ - $ - $ - $ - See notes to consolidated financial statements 3 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 1. INTERIM FINANCIAL STATEMENTS These interim financial statements follow the same accounting policies and methods in their application as the most recent annual consolidated financial statements. The interim financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the applicable Canadian Securities Commissions and Regulatory Authorities. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments which, in the opinion of management, are necessary for fair presentation of the information therein. These statements should be read in conjunction with the audited financial statements of the Company for the years ended December 31, 2008 and 2007. Results of operations for the interim periods are not indicative of annual results. 2. NATURE OF BUSINESS AND ABILITY TO CONTINUE AS A GOING CONCERN Genoil Inc. (the Company) was incorporated under the Canada Business Corporations Act. The Company is a technology development company focused on providing innovative solutions to the oil and gas industry through the use of proprietary technologies. The Companys business activities are primarily directed to the development and commercialisation of its upgrader technology, which is designed to economically convert heavy crude oil into light synthetic crude. The Company is listed on the TSX Venture Exchange under the symbol GNO as well as the Nasdaq OTC Bulletin Board using the symbol GNOLF.OB. These financial statements have been prepared in accordance with Canadian generally accepted accounting principles on a going concern basis, which presumes the Company will be able to realize its assets and discharge its liabilities in the normal course of operations for the foreseeable future. As at September 30, 2009, the Company had incurred accumulated losses of $66,561,206 (Dec 31, 2008 - $62,889,226) since inception. The ability of the Company to continue as a going concern is in substantial doubt and is dependent on achieving profitable operations, commercialising its upgrader technology, and obtaining the necessary financing in order to develop this technology further. The outcome of these matters cannot be predicted at this time. The Company will continue to review the prospects of raising additional debt and equity financing to support its operations until such time that its operations become self-sustaining, to fund its research and development activities and to ensure the realization of its assets and discharge of its liabilities. While the Company is expending its best efforts to achieve the above plans, there is no assurance that any such activity will generate sufficient funds for future operations. The Company is not expected to be profitable during the ensuing twelve months and therefore must rely on securing additional funds from either issuance of debt or equity financing for cash consideration. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. 4 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 3. PREPAID EXPENSES & DEPOSITS The Company has entered into a 15 year lease for the Two Hills upgrader site at a reduced lease rate. The total lease amount of $150,000 was prepaid and will be written off over the life of the lease. 4. CONVERTIBLE NOTES Series A Series D Series E Total Gross amount received 5,638,220 968,825 1,227,356 7,834,401 Value of warrants and conversion opti (3,822,864) (51,036) (166,216) (4,040,116) Fair value of repayment obligation 1,815,356 917,789 1,061,140 3,794,285 Beginning balance 2,033,199 - - 2,033,199 New issuances - 917,789 917,789 Accretion 420,622 25,173 445,795 Interest accrued - 27,773 27,773 Conversions (296,316) - - (296,316) Ending balance 2,157,505 970,735 - 3,128,240 Accretion 301,611 25,862 327,473 Interest accrued - 124,226 124,226 Conversion to common shares (132,679) (132,679) Conversion to preferred shares (2,187,826) - - (2,187,826) Ending balance 138,611 1,120,823 - 1,259,434 New issuances 1,061,140 1,061,140 Accretion 16,588 - 39,315 55,903 Interest accrued 106,533 35,184 141,717 Redemption - (1,227,356) - (1,227,356) Ending balance 155,199 - 1,135,639 1,290,838 New issuances - - Accretion 13,968 - 126,902 140,870 Interest accrued - 112,098 112,098 Redemption - Ending balance 169,167 - 1,374,639 1,543,806 (continues) 5 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 4. CONVERTIBLE NOTES (continued) Series A On December 23, 2004, the Company issued $5,638,220 non-interest bearing convertible notes. These convertible notes are due on December 23, 2014. The noteholders also received 3,203,534 warrants entitling them to purchase the same number of shares at a price of $0.85 per share at any time prior to December 23, 2009. At the holders option, the notes may be converted to common shares of the Company at a rate of $0.44 per share at any time prior to maturity. The convertible notes may also be converted at the Companys option if the Companys common share trading price exceeds $1.55 per share for 30 consecutive trading days during the term of the note. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 12%, was estimated to be $1,815,356 on the date the agreement was signed. To estimate the fair value of the warrants, the Company used the Black- Scholes option-pricing model with the following assumptions: zero dividend yield; expected volatility of 100%; risk-free rate of 3%; and expected life of 5 years, resulting in a fair value of $834,153. The residual portion of the proceeds of $2,988,711 was allocated to the conversion option. Both the warrants and conversion option were recorded as debt discounts and are being accreted over the term of the debt During the year ended December 31, 2007, the Company recorded accretion expense of $301,611 (2006 - $420,622, 2005 - $217,843). During 2006, notes with a face value of $296,316 were converted into common shares of the company at a price of $0.44 per share and 673,445 shares were issued. A director and officer of the Company and an entity associated with the officer and director subscribed for $306,425 of the convertible notes issued effective December 23, 2004 and was assigned 174,106 share purchase warrants. During 2007, notes with a face value of $132,679 were converted into common shares of the company at a price of $0.44 per share and 301,543 shares were issued. At the request of a large note holder, notes with a face value of $4,902,800 were converted into 2,785,681 preferred shares of the Company. The preferred shares are convertible into 11,142,724 common shares - the same number of common shares the convertible notes would have been convertible into. Per EIC-96, the preferred shares were valued using the market price ($0.61) of the common shares on date of conversion. This value was allocated between long term debt and equity using the same basis as at the original issue of the debt. The fair value of the debt portion was calculated by discounting at face value of 16%, the estimated market rate for the Company. This resulted in a loss of $176,450 on the debt element being recorded, while contibuted surplus was reduced by $4,432,786, being the consideration allocated to the conversion option. Had we used a market rate of 18%, a gain of $94,312 would have been recorded. (continues) 6 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 4. CONVERTIBLE NOTES (continued) Series D On October 6, 2006, the Company issued $968,825 convertible notes to entities controlled by a director and officer of the Company in settlement of debt owed them. The convertible note is due on April 6, 2007 and has an interest rate of 12% per annum. The note holder also received 322,941 warrants entitling the holder to purchase the same number of shares at a price of $0.98 per share at any time prior to April 6, 2007. At the holders option, the notes may be converted to common shares of the Company at a rate of $0.75 per share at any time prior to maturity. The convertible notes may also be converted at the Companys option if the Companys common share trading price exceeds $1.55 per share for 30 consecutive trading days during the term of the note. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 24%, was estimated to be $917,789 on the date the agreement was signed. The residual amount, being $51,036, was allocated to the fair value of the warrants and no value was allocated to the conversion option. The debt discount will be accreted over the term of the debt. To estimate the fair value of the warrants, the Company used the Black-Scholes option- pricing model with the following assumptions: zero dividend yield; expected volatility of 86%; risk- free rate of 4.37%; and expected life of 0.5 years. On April 6, 2007, the term of 78% of the notes and attached warrants was extended by six months to October 6, 2007. On that date it was again extended by six months. These notes have an original face value of $760,785 and 253,595 warrants attached. The extension was considered a renegotiation of the debt and the fair value ($25,484) of the warrant extension was expensed as interest paid. The balance of the notes, with a face value of $208,040 and accrued interest of $32,640 is now callable. The attached 69,346 warrants have expired. The Company has entered into a one year funding agreement that would provide the required capital, should this portion of the debt be called. The terms of this agreement is substantially the same as the original notes. One of the parties to this agreement is a director and officer of the Company. On October 6, 2008 the series D notes matured and were replaced with series E notes. Series E On October 6, 2008, series E notes, with a face value of $1,227,356 were issued to replace the series D notes plus accrued interest that matured on that date. About 90% of the amount is due to companies controlled by the Chairman and CEO. The notes have a term of one year, carry interest at 12% p.a., accrued semi-annually, and are convertible into common shares of the Company at $0.27 per share at the option of the holder. The note holders also received 1,136,442 warrants to purchase the same number of common shares of the Company at $0.41 per share. The fair value of the repayment obligation, being the present value of the future principal and interest payments using a discount factor of 28%, was estimated to be $1,061,140 on the date the agreement was signed. A total of $32,275, was allocated to the fair value of the warrants and $133,941 was allocated to the conversion option. The debt discount will be accreted over the term of the debt. To estimate the fair value of the warrants, the Company used the Black-Scholes option- pricing model with the following assumptions: zero dividend yield; expected volatility of 127%; risk- free rate of 2.93%; and expected life of 1 year. 7 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 5. DUE TO RELATED PARTIES 2008 Related party balance $ 221,103 $ 98,527 6. SHARE CAPITAL (continues) 8 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 6. SHARE CAPITAL (continued) Issued and outstanding common shares: Number Amount Balance, beginning of year 223,054,604 $ 34,809,229 Private placement (2) 5,130,382 2,399,621 Shares for debt 768,565 364,939 Stock options exercised 3,657,663 1,400,699 Conversion of notes 301,543 132,679 Share issue expenses (227,990) Balance, end of year 232,912,757 $ 38,879,177 Private placement (4) 11,533,919 2,501,098 Stock options exercised 6,693,750 2,931,891 Conversion of preferred shares 11,142,724 6,797,062 Share issue expenses (31,362) Balance, end of year 262,283,150 $ 51,077,866 Private placement 10,725,443 886,628 Shares for debt 1,367,319 208,943 Share issue expenses (24,910) Balance, end of quarter 274,375,912 $ 52,148,527 Issued and outstanding Class "A' Preferred shares: Number Amount Issued on conversion of convertible notes 2,785,681 $ 6,797,062 Balance, end of year 2,785,681 $ 6,797,062 Conversion into common shares (2,785,681) $ (6,797,062) Balance, beginning & end of quarter - - Balance, beginning of year/end of quarter - - TOTAL SHARE CAPITAL $ 52,148,527 (continues) 9 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 6. SHARE CAPITAL (continued) 1. In September 2006, the Company issued 4,863,218 units at US$0.73 per unit. Each unit consisted of one common share and one-quarter non-transferable share purchase warrant. Each full warrant entitles the holder to purchase one common share at US$1.10 for a period of two years. C$3,425,270 of the proceeds was allocated to share capital and C$522,497 to warrants. The value attributed to the warrants were calculated using the Black-Scholes model with volatility of 106%, risk free rate of 3.95% and dividend yield nil over their expected life of 2 years. The Company issued 236,311 warrants with an exercise price of $0.82 as a finders fee in connection with this private placement. The $113,085 value attributed to the warrants was calculated using the Black-Scholes model with expected volatility of 106%, risk free rate of 3.95% and dividend yield nil over an expected life of 2 years. 2. In June 2007, the Company issued 5,130,382 units at US$0.52 per unit. Each unit consisted of one common share and one-quarter non-transferable share purchase warrant. Each full warrant entitles the holder to purchase one common share at US$0.78 for a period of three years. C$2,399,621 of the proceeds was allocated to share capital and C$440,110 to warrants. The value attributed to the warrants were calculated using the Black-Scholes model with expected volatility of 93%, risk free rate of 3.93% and dividend yield nil over their expected life of 3 years. The Company issued 234,692 warrants with an exercise price of $0.52 as a finders fee in connection with this private placement. The $76,157 value attributed to the warrants was calculated using the Black-Scholes model with expected volatility of 95%, risk free rate of 4.71% and dividend yield nil over an expected life of 2 years. 3. During 2007, the Company issued Class "A" Preferred shares in connection with the conversion of long term notes. The preferred shares can be converted into common shares at a ratio of four common shares for each preferred share. This can be done at the option of the holder of the preferred shares or, after five years, at the option of the Company. The preferred shares carry no voting power and can be redeemed by the Company at $1.76 per share at any time. In the event of liquidation, dissolution or winding up of the Company, the preferred shares shall have preference to receive up to $1.76 per share, before any distribution to any other share holders of the Company. 4. In March 2008, the Company issued 378,787 units at US$0.66 per unit. Each unit consisted of one common share and on-quarter non-transferable share purchase warrant. Each full warrant entitles the holder to purchase one common share at US$0.99 for a period of five years. C$2067,158 of the proceeds was allocated to share capital and C$40,917 to warrants. The value attributed to the warrants was calculated using the Black-Scholes model with expected volatility of 96%, risk free rate of 3.35% and dividend yield nil over their expected life of 5 years. 5. In July 2008, the Company issued 11,155,132 units at US$0.23 per unit. Each unit consisted of one common share and one-quarter non-transferable share purchase warrant. Each full warrant entitles the holder to purchase one common shares at US$0.29 for a period of two years. C$2,294,940 of the proceeds was allocated to share capital and C$295,666 to warrants. The value attributed to the warrants was calculated using the Black-Scholes model with expected volatility of 95%, risk free rate of 3.27% and dividend yield nil over their expected life of 2 years. (continues) 10 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 6. SHARE CAPITAL (continued) 6. In May 2009, the Company raised US$1.39 million through a private placement, issuing 10,725,443 common shares at US$0.13 and 10,725,443 warrants with an exercise price of US$0.20 per common share and have a 2 year term. C$886,628 of the proceeds was allocated to share capital and C$764,741 was attributed to the warrants and credited to contributed surplus. The value attributed to the warrants was calculated using the Black- Scholes model with expected volatility of 114%, risk free rate of 0.80% and dividend yield nil over their expected life of 2 years. The Company also did two shares-for-debt transactions - first one issuing 860,997 common shares at Cdn$0.17 and one-quarter non-transferable share purchase warrant, and second one issuing 506,322 common shares at Cdn$0.13 and 506,322 warrants. The C$42,697 value attributed to the warrants, which was credited to contributed surplus, was calculated using the Black-Scholes model with expected volatility of 114%, risk free rate of 0.80% and dividend yield nil over their expected life of 2 years. 7. CONTRIBUTED SURPLUS 2008 Balance, beginning of period $ 14,106,075 $ 11,928,443 Options expensed 3,763,176 Options exercised - (1,322,205) Options cancelled - (901,300) Warrants granted 504,020 Conversion option - 133,941 Balance, end of period $ 16,226,011 $ 14,106,075 8. STOCK OPTIONS The Company has a stock option plan for directors, officers, employees and consultants. The term and vesting conditions of each option may be fixed by the Board of Directors when the option is granted, but the term cannot exceed 10 years. The maximum number of shares that may be reserved for issuance under the plan is fixed at 52,944,600. The maximum number of shares that may be optioned to any one person is 5% of the shares outstanding at the date of the grant. Details of the stock options are as follows: (continues) 11 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 8. STOCK OPTIONS (continued) Weighted Average Weighted Average Exercise Weighted Average Exercise Exercise Price Price Price Number Number 2008 Number 2007 Balance, beginning of year $ 0.40 39,091,250 $ 0.49 27,213,502 $ 0.45 Granted - - 12,950,000 0.33 16,478,750 0.51 Cancelled (11,145,000) 0.60 (943,339) 0.35 Exercised - - (6,693,750) 0.24 (3,657,663) 0.21 Balance, end of quarter $ 0.40 34,202,500 $ 0.45 39,091,250 $ 0.49 Exercisable, end of quarter $ 0.40 30,455,416 $ 0.43 27,553,749 $ 0.46 The following is a summary of options outstanding and exercisable as at September 30, 2009: Outstanding Vested WA Remaining WA Remaining Outstanding Vested Vested Outstanding Contractual Exercise Vested Contractual Exercise Range Options Life Price Options Life Price $0.00 to $0.39 22,000,000 3.49 $0.21 21,500,000 3.51 $0.21 $0.40 to $0.79 15,205,000 1.83 $0.54 13,446,250 1.85 $0.54 $0.80 to $1.19 - $1.20 to $1.59 2,500,000 0.66 $1.20 2,500,000 0.66 $1.20 $1.60 to $2.00 100,000 1.59 $1.65 75,000 1.59 $1.65 9. WARRANTS A summary of the changes in share purchase warrants outstanding and exercisable at the end of the period is as follows: (continues) 12 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 9. WARRANTS (continued) C$ Warrants WA WA WA Total Strike Total Strike Total Strike Warrants Price Warrants Price Warrants Price Balance, beginning of year 5,539,976 $ 0.66 4,057,129 $ 0.82 3,526,475 $ 0.86 Issued - - 2,590,037 $ 0.45 600,000 $ 0.61 Exercised - Expired (1,200,000) (0.37) 1,107,190 $ 0.78 69,346 $ 0.98 Forfeited - Balance, end of quarter 4,339,976 $ 0.73 5,539,976 $ 0.66 4,057,129 $ 0.82 US$ Warrants WA WA WA Total Strike Total Strike Total Strike Warrants Price Warrants Price Warrants Price Balance, beginning of year 4,400,759 $ 0.46 2,969,399 $ 0.89 1,452,113 $ 1.04 Issued 10,675,323 0.20 2,883,473 $ 0.31 1,517,286 $ 0.74 Exercised - Expired (234,692) (0.52) - Forfeited - - 1,452,113 $ 1.04 - - Balance, end of quarter 14,841,390 $ 0.27 4,400,759 $ 0.46 2,969,399 $ 0.89 Total 19,181,366 9,940,735 7,026,528 Outstanding WA Outstanding Remaining Outstanding Range Warrants Contractual Life Strike Price $0.00 to $0.39 13,464,100 1.42 $0.22 $0.40 to $0.79 2,419,036 0.41 $0.61 $0.80 to $1.19 3,298,230 0.32 $0.85 10. SUBSEQUENT EVENTS (continues) 13 GENOIL INC. Notes to Interim Consolidated Financial Statements Three and nine months ended September 30 (Unaudited) 10. SUBSEQUENT EVENTS (continued) On October 6, 2009, the term of the Series E convertible notes mentioned in note 4, was extended to October 6, 2010. All other terms and conditions attached to the notes remains unchanged. On October 22, 2009, Genoil announced that it had closed a private placement, whereby the Corporation issued 1,399,884 units, at a price of U.S. $0.13 per Unit, each Unit consisting of one common share and one common share purchase warrant for total gross proceeds of approximately U.
